MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),                                         FILED
this Memorandum Decision shall not be
                                                                          Jul 31 2019, 11:43 am
regarded as precedent or cited before any
court except for the purpose of establishing                                   CLERK
                                                                           Indiana Supreme Court
the defense of res judicata, collateral                                       Court of Appeals
                                                                                and Tax Court

estoppel, or the law of the case.


ATTORNEY FOR APPELLANT                                    ATTORNEYS FOR APPELLEE
Ronald J. Moore                                           Curtis T. Hill, Jr.
Richmond, Indiana                                         Attorney General of Indiana
                                                          Monika Prekopa Talbot
                                                          Deputy Attorney General
                                                          Indianapolis, Indiana



                                            IN THE
    COURT OF APPEALS OF INDIANA

In the Matter of the Involuntary                          July 31, 2019
Termination of the Parent-Child                           Court of Appeals Case No.
Relationship of:                                          19A-JT-554
S.R. and D.R. (Minor Children),                           Appeal from the Wayne Superior
                                                          Court
and
                                                          The Honorable Darrin M.
A.F. (Mother) and R.R. (Father),                          Dolehanty, Judge
Appellants-Respondents,                                   Trial Court Cause No.
                                                          89D03-1809-JT-25 & 89D03-1809-
        v.                                                JT-26

Indiana Department of Child
Services,
Appellee-Petitioner.




Court of Appeals of Indiana | Memorandum Decision 19A-JT-554 | July 31, 2019                       Page 1 of 10
      Riley, Judge.


                                STATEMENT OF THE CASE
[1]   Appellants-Respondents, A.F. (Mother) and R.R. (Father) (collectively,

      Parents), appeal the trial court’s Order terminating their parental rights to their

      minor children, S.R. and D.R., (collectively, Children).


[2]   We affirm.


                                                     ISSUE
[3]   Parents present us with one issue on appeal, which we restate as: Whether the

      trial court’s Order terminating Parents’ parental rights to Children was clearly

      erroneous.


                      FACTS AND PROCEDURAL HISTORY
[4]   S.R. and D.R. were born to Parents on June 6, 2008, and October 1, 2013,

      respectively. Parents’ involvement with DCS began in December 2016 when a

      report was filed that Parents were using drugs, had unstable housing, and S.R.

      was not attending school. DCS was unable to investigate those allegations. On

      December 11, 2016, Children were present when a violent argument occurred

      in their home between their aunt and her husband which resulted in Mother’s

      front tooth being knocked out when she attempted to intervene. The home was

      littered in broken glass; there was blood on the walls; loose medication was left

      on the floor. When Father arrived home that evening, he was arrested. Father




      Court of Appeals of Indiana | Memorandum Decision 19A-JT-554 | July 31, 2019   Page 2 of 10
      subsequently admitted to swallowing an “eight ball” of heroin and an unknown

      quantity of methamphetamine. (Transcript p. 28).


[5]   DCS investigated and created a safety plan for Children so that they could

      remain in the home with Mother and their aunt. That plan called for the

      broken glass, pills, and blood to be cleaned up so that Children could have a

      safe environment. The plan also called for S.R. to be enrolled in school. On

      December 13, 2016, DCS received a report that S.R. had not been enrolled in

      school. DCS re-inspected the home and found that none of the hazardous

      conditions addressed in the safety plan had been rectified. In addition, when

      DCS arrived, D.R. was unclothed and unattended, as Mother was unconscious

      on the couch. Children were removed from Parents and placed in the care of a

      kinship placement, 1 where they have remained ever since.


[6]   DCS pursued CHINS proceedings, and, on January 14, 2017, after Parents

      admitted substance abuse and that Children were CHINS, Children were

      adjudicated CHINS. As part of the CHINS dispositional orders, Mother and

      Father were directed to undergo substance abuse, domestic violence, and

      parenting assessments, complete all resulting treatment recommendations,

      maintain stable housing and employment, and refrain from using illegal

      substances. The permanency plan for the family was initially reunification.




      1
          The exact relationship of the kinship placement to Children is not apparent from the record.


      Court of Appeals of Indiana | Memorandum Decision 19A-JT-554 | July 31, 2019                       Page 3 of 10
[7]   Parents did not comply with the services ordered as a result of the CHINS.

      Mother did not maintain regular contact with family case manager Sheryl

      Becker (FCM Becker). Although Mother completed a number of substance

      abuse assessments, she did not go through recommended treatment and did not

      refrain from using illegal substances. Mother submitted only one clean drug

      screen out of twenty-two screens done throughout the CHINS and TPR

      proceedings, consistently testing positive for methamphetamine. Mother did

      not exercise regular supervised parenting time with Children. In 2017, Mother

      made eight of the possible fifty visits with Children; in 2018 she made twenty-

      seven of the possible forty-three visits offered. Father was incarcerated

      throughout most of the CHINS proceedings and was unable to comply with

      services, but he did not contact FCM Becker, submit any drug screens,

      undertake any services, or arrange for parenting time with Children during a

      four-month period when he was released between periods of incarceration.

      Other than speaking with Children twice over the telephone over the span of

      the CHINS proceedings, Father did not attempt to maintain any relationship

      with Children while incarcerated. On December 15, 2017, the trial court added

      a concurrent plan of adoption to the permanency plan.


[8]   On September 19, 2018, DCS filed a petition seeking to terminate Parents’

      parental rights to Children (TPR). On December 18, 2018, the trial court held a

      hearing on the TPR. FCM Becker testified that Parents had not made any

      progress in their services. Mother continued to be non-compliant with her

      substance abuse treatment. Mother had tested positive for methamphetamine


      Court of Appeals of Indiana | Memorandum Decision 19A-JT-554 | July 31, 2019   Page 4 of 10
      as recently as November 28, 2018. Father, who was still incarcerated, had

      requested treatment in June 2018 but was on a prison waiting list for a program.

      Father had a lengthy criminal record of felony and misdemeanor convictions

      and had pending felony theft, theft, and conversion charges. FCM Becker

      testified that DCS’s plan for Children’s care and treatment was to have them

      adopted by their kinship placement. FCM Becker had observed that Children

      were supported by their kinship placement, and she had no concerns about the

      kinship placement adopting Children. Other than supervised visits with Mother

      and reading tutoring for S.R., Children were receiving no services through

      DCS. FCM Becker observed that Children were bonded with their kinship

      placement and that the kinship placement put Children’s needs first, including

      supporting their extracurricular activities and hobbies such as choir and plays.


[9]   On February 8, 2019, the trial court entered its Order terminating Parents’

      rights to Children in which it made the following relevant findings of fact:


              35. Should the Petition to Terminate be granted, [DCS’s] plan is
              for adoption of both [C]hildren by the current placement.


              36. The [C]hildren are bonded with their placement. They are
              doing well.


              37. In the current placement, the [C]hildren’s needs are placed
              first. The [C]hildren are taken on family vacations.


              38. The kinship placement is providing support for the
              [C]hildren’s activities including choir and participation in plays.



      Court of Appeals of Indiana | Memorandum Decision 19A-JT-554 | July 31, 2019   Page 5 of 10
               39. The family has provided transportation for Mother to
               participate in the [C]hildren’s plays. They have taken her out to
               eat afterwards.


       (Appellants’ App. Vol. II, p. 34).


[10]   Parents now appeal. Additional facts will be provided as necessary.


                               DISCUSSION AND DECISION
                                              I. Standard of Review

[11]   Parents challenge the sufficiency of the evidence supporting the trial court’s

       TPR Order. It is well-settled that when reviewing the evidence supporting the

       termination of parental rights we neither reweigh the evidence nor determine

       the credibility of witnesses. In re E.M., 4 N.E.3d 636, 642 (Ind. 2014). In

       addition, we consider only the evidence that supports the judgment and the

       reasonable inferences to be drawn from that evidence. Id. “We confine our

       review to two steps: whether the evidence clearly and convincingly supports

       the findings, and then whether the findings clearly and convincingly support the

       judgment.” Id. We must give due regard to the trial court’s opportunity to

       judge the credibility of witnesses firsthand, and we do not set aside the trial

       court’s findings or judgment unless it is clearly erroneous. Id. “Clear error is

       that which leaves us with a definite and firm conviction that a mistake has been

       made.” C.A. v. Ind. Dep’t of Child Servs., 15 N.E.3d 85, 93 (Ind. Ct. App. 2014)

       (quotation omitted).




       Court of Appeals of Indiana | Memorandum Decision 19A-JT-554 | July 31, 2019   Page 6 of 10
                                      II. Termination of Parental Rights

[12]   “[O]ne of the most valued relationships in our culture” is that between a parent

       and his or her child. In re G.Y., 904 N.E.2d 1257, 1259 (Ind. 2009), reh’g denied.

       Indeed, “[a] parent’s interest in the care, custody, and control of his or her

       children is ‘perhaps the oldest of the fundamental liberty interests.’” Id.

       (quoting Troxel v. Granville, 530 U.S. 57, 65 (2000)). Accordingly, the

       Fourteenth Amendment to the United States Constitution safeguards “the

       traditional right of parents to establish a home and raise their children.” Id.

       Nevertheless, parental interests are not absolute; rather, termination of parental

       rights is appropriate when parents are unable or unwilling to meet their parental

       responsibilities. In re A.B., 887 N.E.2d 158, 164 (Ind. Ct. App. 2008).


[13]   Termination of parental rights is an extreme sanction that is intended as a “last

       resort” and is available only when all other reasonable efforts have failed. C.A.,

       15 N.E.3d at 91. As such, before a termination of parental rights is merited, the

       State is required to prove a host of facts by clear and convincing evidence, the

       most relevant for our purposes being that DCS has a satisfactory plan for the

       child’s care and treatment. Ind. Code §§ 31-35-2-4(b)(2)(D); 31-37-14-2.


[14]   Parents claim that the trial court’s findings 35 and 36—that the plan for

       Children was adoption and that the Children were doing well in their

       placement—were not supported by the evidence. As Parents recognize, DCS’s

       plan for a child’s care and treatment “need not be detailed, so long as it offers a

       general sense of the direction in which the child will be going after the parent-

       child relationship is terminated.” In re Termination of Parent-Child Relationship of

       Court of Appeals of Indiana | Memorandum Decision 19A-JT-554 | July 31, 2019   Page 7 of 10
       D.D., 804 N.E.2d 258, 268 (Ind. Ct. App. 2004), trans. denied. A trial court’s

       finding of this general sense of direction and satisfactory plan may be based

       entirely on a DSC caseworker’s testimony. See In re B.M., 913 N.E.2d 1283,

       1287 (Ind. Ct. App. 2009) (finding evidence of a satisfactory plan where the

       DCS caseworker testified that the child had been living with his godparents for

       one year and the plan was adoption); see also A.J. v. Marion Co. Office of Family

       and Children, 881 N.E.2d 706, 719 (Ind. Ct. App. 2008) (sufficient evidence of a

       plan where DCS caseworker testified that the plan was adoption, the children

       were in pre-adoptive foster homes, and the children were doing well), trans.

       denied; Matter of A.N.J., 690 N.E.2d 716, 722 (Ind. Ct. App. 1997)

       (“[C]aseworker Allen testified that the plan for the care and treatment of [the

       children] is adoption. This is a satisfactory plan.”).


[15]   Here, Children had been living with their kinship placement for two years.

       FCM Becker testified that the plan for Children was adoption by their kinship

       placement, Children were bonded with and supported by their placement, and

       that Children were not in need of any therapeutic or remedial services apart

       from reading tutoring for S.R. In light of this evidence, we cannot say that the

       trial court’s findings that the plan was adoption and that Children were doing

       well in their placement were unsupported by the evidence.


[16]   Parents claim that the evidence supporting the trial court’s finding that the plan

       was adoption was insufficient because it was based entirely on FCM Becker’s

       testimony and there was no evidence provided of the feasibility or likelihood of

       the proposed kinship adoption. However, as set forth above, findings and

       Court of Appeals of Indiana | Memorandum Decision 19A-JT-554 | July 31, 2019   Page 8 of 10
       conclusions regarding a satisfactory plan may be based solely on the testimony

       of a DCS caseworker such as FCM Becker. In addition, in order to show a

       satisfactory plan, it is not necessary for DCS to identify a specific family that

       will adopt, much less that the adoption is feasible or likely. See, e.g., Long v.

       Starke Co. Office of Family and Children, 861 N.E.2d 366, 375 (Ind. Ct. App. 2007)

       (“The fact that there was not a specific family in place to adopt the children

       does not make the plan unsatisfactory.”), trans. denied.


[17]   Parents’ challenge to the trial court’s finding that the Children were doing well

       in their kinship placement is that FCM Becker testified that the younger child,

       D.R., has cried after parenting time with Mother was over, FCM Becker’s

       testimony showed that visits with Mother were vital to S.R.’s well-being, and

       that there was no evidence regarding how Children have coped with Father

       being incarcerated. Inasmuch as these contentions invite us to consider

       evidence that does not support the trial court’s determination or to reweigh the

       evidence of the case, they are unavailing, as we are precluded from doing so

       pursuant to our standard of review. See In re E.M., 4 N.E.3d at 642. However,

       evidence that Father has been incarcerated throughout the CHINS and TPR

       proceedings, did not maintain contact with Children, and Children were doing

       well supports a reasonable inference that Children are coping well with Father’s

       incarceration. Lastly, inasmuch as Parents argue that that there was no

       showing that the adoption was in Children’s best interest, this court has noted

       that question is one to be resolved during an adoption proceeding, not during a

       TPR proceeding. In re J.C., 994 N.E.2d at 290-91. Concluding that the


       Court of Appeals of Indiana | Memorandum Decision 19A-JT-554 | July 31, 2019   Page 9 of 10
       challenged findings were supported by the evidence, we find that the trial

       court’s TPR Order was not clearly erroneous. See In re E.M., 4 N.E.3d at 642.


                                              CONCLUSION
[18]   Based on the foregoing, we conclude that the trial court’s findings were

       supported by the evidence and that, therefore, its TPR Order was not clearly

       erroneous.


[19]   Affirmed.


[20]   Vaidik, C. J. and Bradford, J. concur




       Court of Appeals of Indiana | Memorandum Decision 19A-JT-554 | July 31, 2019   Page 10 of 10